Citation Nr: 1748447	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-29 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, claimed as high blood pressure. 

3.  Entitlement to service connection for a kidney disorder. 

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for heart disease (claimed as irregular heartbeat). 

6.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath. 

7.  Entitlement to service connection for diabetes mellitus. 

8.  Entitlement to service connection for cerebellar ataxia. 

9.  Entitlement to an evaluation greater than 40 percent for peripheral neuropathy of the left upper extremity prior to reduction effective January 1, 2018 and in excess of 30 percent thereafter.  

10.  Entitlement to an evaluation greater than 20 percent for tendonitis of the left shoulder with resection of the distal clavicle.  

11.  Entitlement to a compensable rating for a residual scar of the left shoulder.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	George Sink, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1983.  He was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  

In a letter dated October 14, 2016, the Veteran's attorney withdrew any previous request for a Board hearing.  

In separate correspondence, also dated October 14, 2016, the Veteran's attorney stated that the Veteran was withdrawing appeals for service connection for posttraumatic stress disorder (PTSD) and for an increased rating for a scar of the left shoulder.  

In letters dated January 4, 2017 and February 14, 2017 the Veteran's attorney stated that the Veteran's claim for a TDIU rating dated back to July 6, 2010.  


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  Specifically, in September 2017 correspondence was received from both the Veteran and his attorney in which it was stated that the Veteran desired to withdraw all issues on appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


